STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re J. PUCKETT, Minor.                                             July 26, 2018

                                                                     No. 341869
                                                                     Kent Circuit Court
                                                                     Family Division
                                                                     LC No. 16-053244-NA


Before: HOEKSTRA, P.J., and MURPHY and MARKEY, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental
rights to the minor child, JP, under MCL 712A.19b(3)(c)(i) (conditions leading to adjudication
continue to exist), (c)(ii) (other conditions implicating jurisdiction exist), and (g) (failure to
provide proper care or custody). JP’s father voluntarily relinquished his parental rights and is not
a party to this appeal. We affirm.

        The Department of Health and Human Services (DHHS) removed JP from respondent’s
home in October 2016 because of concerns regarding domestic violence, substance abuse, and
parenting skills.     Subsequently, DHHS identified additional issues, including housing,
employment, and emotional instability. Respondent was offered and provided reunification
services, but her participation was sporadic, and she showed little to no benefit from those
services. At the time of the termination hearing in December 2017, respondent continued to use
controlled substances, continued an unhealthy relationship with the father, showed little progress
in her parenting skills, did not have appropriate housing, did not have adequate income to
support her and JP, and she had failed to address her emotional instability. There were also
ongoing problems with drinking and lying to DHHS personnel. She additionally failed to follow
through with domestic violence counseling, and visitations were regularly missed or she would
spend long periods in the bathroom during visitations. The trial court terminated respondent’s
parental rights, and she now appeals.

        If a trial court finds that a single statutory ground for termination has been established by
clear and convincing evidence and that it has been proved by a preponderance of the evidence
that termination of parental rights is in the best interests of a child, the court is mandated to
terminate a respondent's parental rights to that child. MCL 712A.19b(3) and (5); In re Beck, 488
Mich. 6, 10-11; 793 NW2d 562 (2010); In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182
(2013); In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011). “This Court reviews for clear
error the trial court's ruling that a statutory ground for termination has been established and its

                                                -1-
ruling that termination is in the children's best interests.” In re Hudson, 294 Mich. App. 261, 264;
817 NW2d 115 (2011); see also MCR 3.977(K). In applying the clear error standard in parental
termination cases, “regard is to be given to the special opportunity of the trial court to judge the
credibility of the witnesses who appeared before it.” In re Miller, 433 Mich. 331, 337; 445
NW2d 161 (1989). The trial court must “state on the record or in writing its findings of fact and
conclusions of law[,] [and] [b]rief, definite, and pertinent findings and conclusions on contested
matters are sufficient.” MCR 3.977(I)(1).

        On appeal, respondent does not argue that the trial court erred in finding that the statutory
grounds for termination were proven by clear and convincing evidence, so we need not consider
whether error occurred with respect to the grounds. See Denhof v Challa, 311 Mich. App. 499,
521; 876 NW2d 266 (2015) (when an appellant does not dispute the basis of a lower court’s
ruling on an issue, we need not consider the issue). Nevertheless, on review of the record, we
conclude that the trial court did not clearly err in finding that the statutory grounds for
termination were proven by clear and convincing evidence.

       Respondent does argue that the trial court terminated respondent’s parental rights
contrary to JP’s best interests. With respect to a child’s best interests, a trial court may consider
such factors as a “child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations omitted).
“The trial court may also consider a parent's history of domestic violence, the parent's
compliance with his or her case service plan, the parent's visitation history with the child, the
children's well-being while in care, and the possibility of adoption.” In re White, 303 Mich. App.
701, 714; 846 NW2d 61 (2014).

        In setting forth the underlying law, respondent’s counsel, citing MCL 712A.19b,
maintains that “[o]nce a ground for termination is established, the court must terminate parental
rights unless it finds that termination is clearly not in the child’s best interests.” However, this
standard no longer applies, given that pursuant to 2008 PA 199, the Legislature amended MCL
712A.19b(5) to now provide that trial courts must find, in addition to a statutory ground for
termination, “that termination of parental rights is in the child's best interests.” This change was
enacted ten years ago, and we are disturbed by the number of appellate attorneys handling
termination appeals who do not appear to be cognizant of the amendment and of such a basic
tenet of parental-termination law.

       On the issue of JP’s best interests, respondent argues two points and then weaves them
together. First, respondent contends that she was making good progress, such that she should
have been given more time to address the barriers to reunification. Second, respondent maintains
that termination was unnecessary because JP was placed with relatives, the paternal
grandparents. Respondent then asserts that given that she was making progress and that JP was
placed with relatives, it was not in JP’s best interests to terminate respondent’s parental rights.
Respondent does not develop these arguments much beyond what we have just stated.




                                                -2-
       In Olive/Metts, 297 Mich. App. at 43, this Court observed:

               [B]ecause a child's placement with relatives weighs against termination . .
       ., the fact that a child is living with relatives when the case proceeds to
       termination is a factor to be considered in determining whether termination is in
       the child's best interests. Although the trial court may terminate parental rights in
       lieu of placement with relatives if it finds that termination is in the child's best
       interests, the fact that the children are in the care of a relative at the time of the
       termination hearing is an explicit factor to consider in determining whether
       termination was in the children's best interests. A trial court's failure to explicitly
       address whether termination is appropriate in light of the children's placement
       with relatives renders the factual record inadequate to make a best-interest
       determination and requires reversal. [Citations and quotation marks omitted.]

        Here, the trial court, after noting Olive/Metts and other cases addressing the principle
regarding relative placement, thoughtfully explained why termination was in JP’s best interests
despite the fact that he was placed with his grandparents. The court pointed out that the father
had released his parental rights, that respondent had not been complying with the case service
plan, that she had minimal parenting skills, that JP was in need of permanence and should no
longer be left in limbo, that he was thriving in his grandparents’ care, and that JP deserved a safe
environment unburdened by respondent’s ongoing presence and instability. The court found that
the finality and stability that JP needed could best be achieved through adoption by the paternal
grandparents and not by way of a mere guardianship with the grandparents that would keep
respondent involved in JP’s life. We conclude that there was no clear error in the trial court’s
determination that JP’s best interests would be served by termination of respondent’s parental
rights, even though JP was placed with his grandparents. And on the issue of respondent’s
alleged progress, the trial court found that she had made little to no progress in regard to most of
the areas of concern. After more than a year of proceedings, respondent still used controlled
substances, still engaged in an unhealthy relationship with the father, which relationship the
court characterized as “toxic,” still had inadequate parenting skills, still had inappropriate
housing, and still had not overcome her issues with emotional instability. And the court noted
that respondent did not follow through with domestic violence therapy and asked to be
discharged. The trial court also observed that on the issue of respondent’s mental stability, she
kept leaving and then returning to the courtroom, leading the court to state, “She does not appear
to be emotionally stable.” The court was further concerned with her lying and deceitful conduct.
The bond between respondent and JP was minimal. There is no indication that more time and
services would change anything. On this record, the trial court did not clearly err in finding that
termination of respondent’s parental rights was in the best interests of the child.

       Affirmed.



                                                              /s/ Joel P. Hoekstra
                                                              /s/ William B. Murphy
                                                              /s/ Jane E. Markey


                                                -3-